Citation Nr: 1044747	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent before April 
1, 2008, and a 20 percent rating from April 1, 2008, for 
chondromalacia of the left patella with degenerative changes.  

2.  Entitlement to a rating higher than 10 percent for 
chondromalacia of the right patella.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1988 to April 1992.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied ratings higher than 10 percent each for the left knee and 
right knee chondromalacia of the patellae.

In an August 2008 rating decision, the RO granted a 20 percent 
rating for the chondromalacia of the left patella with 
degenerative changes, effective March 28, 2008.  The RO 
subsequently granted a temporary total convalescent rating for 
the left knee through March 2008, and assigned a 20 percent 
rating from April 1, 2008.  The Veteran continued his appeal for 
a rating higher than 20 percent for the left knee.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

Although not reflective in the claims for increase, the Board 
notes that the Veteran has undergone several surgeries involving 
the knees.  And the RO has awarded temporary total disability 
ratings based on convalescence following knee surgeries in August 
2004, May 2006, July 2006, and December 2007, for the periods as 
follows:  August 24, 2004, through December 2004; May 2, 2006, 
through August 2006; and December 4, 2007, through March 2008.  
The issue of a temporary rating is not before the Board. 

In a statement in October 2007, the Veteran requested the RO to 
reconsider its September 2007 rating decision, which denied a 
higher rating for a low back disability.  In September 2008, the 
Veteran submitted additional evidence and in October 2008, the RO 
sent the Veteran a VCAA letter in regard to his claim for a 
higher rating.  However, the claim has not been adjudicated and 
the claim is referred to the RO for appropriate action. 



Also, in a statement in October 2010, the Veteran raised the 
claim of service connection for depressive disorder, which is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran was last examined by VA in March 2008.  Since then, 
the record shows that the Veteran had arthroscopic surgery on the 
left knee in November 2009.  As this development signals a 
material change in the left knee disability, a reexamination is 
required to determine the current severity.  38 C.F.R. § 
3.327(a).  

Also, on the claim for increase for the right knee, there is a 
need to verify the current severity of disability and a 
reexamination is needed.   38 C.F.R. § 3.327(a).

And since the issuance of the supplemental statement of the case 
in January 2010, the Veteran has submitted addition evidence, but 
has not waived the right to have the evidence initially 
consideration by the RO.  38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to ascertain the 
current severity of the service-connected 
chondromalacia of the patella involving 
the left knee and right knee.  






The examiner is asked to describe:

a).  Range of flexion and extension in 
degrees for each knee.  The examiner is 
asked to address additional functional 
impairment of each knee caused by any of 
the following:  (1) functional loss due to 
pain, including during flare-ups; (2) 
weakness; (3) atrophy; (4) excess 
fatigability; (5) excess motion; (6) 
incoordination; or (7) painful motion.  
Additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.  If feasible, any 
additional functional loss should be 
expressed in terms of the degree of loss 
of flexion or extension.

b).  Any recurrent subluxation or lateral 
instability, including symptoms associated 
with the cartilage impairment, including 
whether there are frequent episodes of 
"locking," pain, and effusion into the 
joint.  

c).  The effect of the service-connected 
knee disabilities (exclusive of any 
nonservice-connected disabilities) on the 
Veteran's employment.  

The claims file must be made available to 
the examiner for review.  

2.  Thereafter, adjudicate the claims.  If 
any benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.







The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).



